 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is entered into on
October 10, 2017 and will be effecitve as of October 16, 2017 (“Effective
Date”), by and between Synergy CHC Corp., a Nevada corporation (the “Company”),
and Jeffrey Kadanoff (the “Executive”).

 

WHEREAS, the Company wishes to employ Executive as its Chief Financial Officer
on the terms and conditions set forth in this Agreement;

 

WHEREAS, Executive wishes to accept such employment with the Company;

 

WHEREAS, Executive acknowledges and agrees that through Executive’s association
with the Company as an employee, Executive will acquire over time a considerable
amount of knowledge and goodwill with respect to the Business of the Company,
which knowledge and goodwill are highly valuable to the Company and which would
be detrimental to the Company if used by Executive to compete with the Company;
and

 

WHEREAS, the Company wishes to protect its investment in its business,
employees, customer relationships, and confidential information, by requiring
Executive to abide by certain restrictive covenants regarding confidentiality,
non-competition, and non-solicitation, each of which is an inducement to the
Company to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Employment; Term. Subject to the terms and conditions of this Agreement, the
Company employs Executive, and Executive accepts such employment, commencing on
November 1, 2017 (the “Start Date”), and continuing in effect for an initial
term of three (3) years. Following the initial period, this Agreement will be
renewed for successive one (1) year periods, unless and until terminated as
provided below (such period, as renewed, the “Term”). Notwithstanding the
foregoing, this Agreement may be terminated by either party in accordance with
Section 5.

 

2. Position; Duties. Executive will serve as the Company’s only Chief Financial
Officer, and will perform such services for the Company and its affiliates as
are customarily associated with such position and as may otherwise reasonably be
assigned to the Executive from time to time by the Company’s Chief Executive
Officer. Executive will report directly to the Chief Executive Officer.
Executive will devote Executive’s full business time to the affairs of the
Company and to the duties hereunder, and will perform such duties diligently and
to the best of Executive’s ability, in compliance with the Company’s policies
and procedures and the laws and regulations that apply to the Company’s
business. Notwithstanding the foregoing, Executive may serve on civic or
charitable boards or committees and manage his personal investments, so long as
such activities do not materially interfere with the performance of Executive’s
responsibilities under this Agreement or otherwise violate other terms of this
Agreement. Executive may also serve as a Director of for profit entity other
than the Company if approved by the Chief Executive Officer, who shall have sole
discretion to approve or deny any such request. As necessary for the completion
of Executive’s job duties, the Company will assist Executive, at Company’s
expense, in securing a visa or other work authorization permitting his
employment within the United States. If reasonably necessary to assist Executive
in the completion of his job duties and to otherwise support the Company’s
business, the Company will hire a business analyst, compliance officer, or
similar individual.

 

- 1 -

 

 

3. Compensation and Benefits. As compensation for the services to be rendered by
Executive under this Agreement, the Company will provide the following
compensation and benefits during Executive’s employment hereunder.

 

(a) Base Salary. The Company will initially pay Executive a base salary at an
annual rate of Four Hundred Fifty Thousand U.S. Dollars (US$450,000.00) (the
“Base Salary”). The Base Salary will be payable in equal installments in
accordance with the Company’s payroll practices as in effect from time to time.
The Base Salary will be reviewed by the Company from time to time, and may be
increased in the sole discretion of the Company, but may not be decreased
without the consent of Executive, except that the Base Salary may be decreased
by the Company in connection with any Company-wide decrease in executive
compensation, provided that in connection with such reduction Executive will not
experience a proportional decrease greater than that of all other
similarly-situated executive-level employees.

 

(b) Signing Bonus. Any time after the Effective Date, but no later than three
(3) business days following the Start Date, the Company will pay Executive a
signing bonus consisting of: (i) 100,000 shares of the Company’s common stock,
and (ii) a cash payment equal to the value of 100,000 shares of the Company’s
common stock based on a price of $0.55 per share.

 

(c) Annual Bonus Opportunity. Beginning with calendar year 2018, Executive will
be eligible to receive an annual bonus of up to fifty percent (50%) of
Executive’s Base Salary (the “Annual Bonus”). The actual amount of such Annual
Bonus will be determined by the Company’s Board of Directors (the “Board”) based
upon achievement of financial and other performance-related goals established in
writing by the Board in consultation with Executive no later than December 31 of
each calendar year during the Term. For calendar year 2017, Executive shall
receive an Annual Bonus of $37,500. For calendar year 2018, one-half of the
Annual Bonus will be based upon the Company’s achievement of net income measured
against targets to be reasonably established by the Board in writing, and
one-half of the Annual Bonus will be based upon the Company’s conclusion of an
equity financing resulting in proceeds of at least $10,000,000 to the Company.
For each applicable year, the Board will determine on or before January 31 of
the applicable year (the “Determination Date”), after consultation with
Executive, which consultation shall take place no less than ten (10) business
days before the Determination Date, the extent to which applicable Annual Bonus
criteria have been met and the amount of the resulting Annual Bonus, if any. The
Annual Bonus for any given year will be payable between January 1 and March 15
in the year immediately following the year in which the Annual Bonus, if any, is
earned. To the extent cash bonuses to the Company’s management are restricted by
the Company’s Amended and Restated Loan Agreement with Knight Therapeutics
(Barbados) Inc. (the “Loan Agreement”), the Company may pay up to one-half of
the Annual Bonus in Company stock as required to comply with the Loan Agreement,
based on the Fair Market Value of the stock on the Determination Date, with the
remainder paid in cash. As used in this Agreement, the term “Fair Market Value”
has the meaning provided in the Company’s 2014 Equity Incentive Plan (the
“Plan”). Except as otherwise provided in Section 6(b) below, Executive must be
employed by the Company on the Determination Date in order to receive the Annual
Bonus for that year.

 

- 2 -

 

 

(d) Equity Participation.

 

(i) Initial Stock Purchase. Within three (3) business days of the Effective
Date, Executive will purchase from the Company and the Company will sell to
Executive 400,000 shares of the Company’s common stock. The purchase price for
such shares will be $0.55 per share. The sale described in this sentence is
conditioned upon the Company’s receipt of a waiver in form acceptable to the
Company executed by Knight Therapeutics (Barbados) Inc. confirming that the sale
described in this subsection will not be used for purposes of any calculation
under Section 4.8 of the Loan Agreement.

 

(ii) Initial Stock Option Grant. The Company will grant Executive an option to
purchase 1,500,000 shares of the Company’s common stock (the “Initial Option”).
The exercise price of the Initial Option will be $0.55. The Initial Option will
expire on the tenth anniversary of the grant date. The Initial Option will vest
in three (3) equal annual installments on the first three anniversaries of the
Start Date, provided that Executive remains employed by the Company on each such
date. The Initial Option will be subject to the terms of the Plan and a related
option grant agreement to be entered between Executive and the Company. The
parties intend that the vesting schedule of the Initial Option shall be no less
favorable than any option grant to the Company’s Chief Executive Officer made
during the term of this Agreement, and as such, the vesting schedule of the
Initial Option will be automatically adjusted when and as necessary to implement
such intent.

 

(iii) Future Stock Option Grants. Subject to the approval by the Board, during
each calendar year of Executive’s employment with the Company beginning with
2018, the Company will grant to Executive an option to purchase 500,000 shares
of the Company’s common stock (such options collectively the “Additional
Options”). The exercise price of each Additional Option will be the Fair Market
Value of the common stock on the date each such Additional Option is granted.
Each Additional Option will expire on the tenth anniversary of the date of grant
of such Additional Option. The Additional Options will vest in three (3) equal
annual installments on the first three anniversaries of the date of grant of
such Additional Option, provided that Executive remains employed by the Company
on each such date. The Additional Options will be subject to the terms of the
Plan and related option grant agreements to be entered between Executive and the
Company.

 

(iv) Acceleration of Vesting Upon Change in Control. Upon the occurrence of a
Change in Control (as such term is defined in the Plan), the vesting of stock
options granted to Executive will be accelerated subject to Executive’s
continued service to the Company as of such date and provided further that
Executive’s stock options will be treated no less favorably than those of any
other executive-level employee or Chairman of the Company.

 

- 3 -

 

 

(e) Vacation. Executive will be entitled to four (4) weeks of paid vacation per
calendar year during the Term (pro-rated for 2017). Unless otherwise provided by
the Company’s vacation policy or applicable law, no more than two (2) weeks
unused vacation time shall be accrued and carry over from one calendar year to
the next. All accumulated paid vacation shall be paid to Executive upon
separation from the Company.

 

(f) General Benefits. Executive will be entitled to such other benefits and
perquisites, and to participate in such benefit plans, as are generally made
available to similarly situated executive-level employees of the Company from
time to time, subject to Company policy and the terms and conditions of any
applicable benefit plans. Nothing in this Agreement will be deemed to alter the
Company’s rights to modify or terminate any such plans or programs in its sole
discretion.

 

(g) Withholdings. The Company will withhold from any amounts payable under this
Agreement such federal, state/provincial, and local taxes as the Company
determines are required to be withheld pursuant to applicable law.

 

4. Reimbursement of Expenses. The Company will reimburse Executive for all
reasonable business expenses incurred by Executive in connection with the
performance of Executive’s duties hereunder, subject to Executive’s compliance
with the Company’s reimbursement policies in effect from time to time. Such
reimbursements will be made in a timely manner and in accordance with the
policies of the Company, and, to the extent required by Section 409A, not later
than December 31 of the year following the year in which Executive incurs such
expense. The amount of expenses eligible for reimbursement during one year will
not affect the expenses eligible for reimbursement in any other year, and is not
subject to liquidation or exchange for another benefit. To the extent any
reimbursement is deemed income and/or taxable to Executive, the Company shall
gross up such reimbursement to account for applicable federal, state/provincial,
and local income taxes and applicable payroll taxes as determined by the Company
in good faith in consultation with its attorneys, accountants, and other
professional advisors, applying reasonable interpretations of applicable tax
laws.

 

5. Termination. This Agreement, and Executive’s employment hereunder, are
subject to termination as follows:

 

(a) Death. Automatically effective upon the Executive’s death.

 

(b) Disability. By the Company effective upon written notice to the Executive in
the event of the Executive’s Disability. As used herein, “Disability” means the
inability of Executive, due to the condition of Executive’s physical, mental or
emotional health, effectively to perform the essential functions of Executive’s
job with or without reasonable accommodation for a continuous period of more
than 90 days or for 90 days in any period of 180 consecutive days, as determined
by the Board in its discretion. For purposes of making a determination as to
whether a Disability exists, at the Company’s request Executive agrees to make
himself available and to cooperate in a reasonable examination by a reputable
independent physician retained by the Company and to authorize the disclosure
and release to the Company of all medical records related to such examination,
provided such information is shared only with the Board and maintained in
confidence by the Board.

 

- 4 -

 

 

(c) For Cause. By the Company effective upon written notice to the Executive for
Cause. For purposes of this Agreement, “Cause” means: (i) Executive’s fraud,
embezzlement or misappropriation with respect to the Company; (ii) Executive’s
willful or grossly negligent misconduct that has or may reasonably be expected
to have a material adverse effect on the property, business, or reputation of
the Company; (iii) Executive’s material breach of this Agreement; (iv)
Executive’s willful failure or refusal to perform Executive’s material duties
under this Agreement or willful failure to follow any specific lawful
instructions of the Chief Executive Officer, provided however, that if Executive
receives advice from counsel or other professional that such failure or refusal
is permissible or in the best interests of Company, such failure or refusal
shall not be deemed Cause; (v) Executive’s conviction or plea of nolo contendere
in respect of a felony or of a misdemeanor involving moral turpitude; or (vi)
Executive’s material failure to comply with the Company’s workplace rules,
policies, or procedures that has or may reasonably be expected to have a
material adverse effect on the property, business, or reputation of the Company.
In the event that the Company concludes, after consulting with Executive and
counsel for the Company, that Executive has engaged in acts constituting in
Cause as defined in clause (iii), (iv), or (vi) above, prior to terminating this
Agreement for Cause the Company will provide Executive with at least fifteen
(15) days’ advance written notice of the circumstances constituting such Cause,
and an opportunity to correct such circumstances, to the extent such
circumstances are susceptible of being corrected. If Executive corrects such
circumstances within fifteen (15) days of such written notice, then Cause shall
not exist as to such particular occurrence.

 

(d) Without Cause. By the Company effective upon written notice to the Executive
at any time for any reason other than for Cause or the Executive’s Disability.

 

(e) Resignation for Good Reason. Executive may resign for Good Reason as
described herein. In order to resign for Good Reason, Executive must provide
written notice to the Company of the existence of a Good Reason Condition (as
defined herein) within sixty (60) days of his knowledge of the initial existence
of such Good Reason Condition. Upon receipt of such notice, the Company will
have thirty (30) days during which it may attempt to remedy the Good Reason
Condition and not be required to provide for the benefits described in Section
6(b) or 6(c) below as a result of such proposed resignation if successfully
remedied. If the Good Reason Condition is not remedied within such thirty (30)
day period, Executive may resign based on the Good Reason Condition specified in
the notice effective no later than thirty (30) days following the expiration of
the thirty (30) day cure period. For purposes of this Agreement, “Good Reason
Condition” means the occurrence of any of the following events without
Executive’s consent: (v) a material diminution of the Executive’s authority,
duties, or responsibilities or an adverse change in his title or position, (w)
the Company’s material breach of this Agreement or any equity grant agreement
between Executive and the Company, (x) a reduction in Executive’s Base Salary or
target Annual Bonus, except for a change not exceeding ten percent (10%) of the
total Base Salary and target Annual Bonus and in which Executive is impacted in
substantially the same manner as the other executive-level employees of the
Company, (y) a requirement by the Company that Executive’s employment location
is required to move to a location that is more than twenty (20) miles from
Executive’s primary place of residence as of the date of his execution of this
Agreement, or (z) any other reason which would be considered to amount to
constructive dismissal by a court at law.

 

- 5 -

 

 

(f) Resignation. By the Executive effective upon thirty (30) days’ written
notice to the Company for a reason other than Good Reason.

 

(g) During any notice period under Sections 5(c), 5(e), or 5(f) the Company may,
in its sole discretion, relieve Executive of some or all of his duties during
the notice period, but the Company will continue to provide Executive with all
required salary and benefits during such period.

 

6. Effect of Termination.

 

(a) Generally. When Executive’s employment with the Company is terminated for
any reason, Executive, or his estate, as the case may be, will be entitled to
receive the compensation and benefits earned through the effective date of
termination, along with reimbursement for any outstanding business expenses that
Executive has timely submitted for reimbursement in accordance with the
Company’s expense reimbursement policy or practice.

 

(b) Separation Benefits upon Termination Without Cause or Resignation for Good
Reason. If the Company terminates Executive’s employment without Cause or
Executive resigns for Good Reason, then conditioned upon Executive executing a
Release (as defined below) following such termination, Executive will be
entitled to receive the following separation benefits (the “Separation
Benefits”): (i) the greater of: (A) the sum of Executive’s then-current annual
Base Salary plus his target Annual Bonus, or (B) the sum of Executive’s
then-current annual Base Salary plus his target Annual Bonus, divided by twelve
(12), with such quotient multiplied the number of years Executive has served as
an employee of the Company, (ii) payment of a pro-rated amount of the target
Annual Bonus for the year in which termination occurs, and (iii) immediate
acceleration of unvested stock options which would otherwise have vested had
Executive remained employed for twelve (12) additional months beyond the date of
termination. The Separation Benefits are conditioned upon Executive executing a
release of claims in a form reasonably acceptable to the Company (the “Release”)
within the time specified therein, which Release is not revoked within any time
period allowed for revocation under applicable law. Any such Release shall not
release Company or its officers, directors, agents and employees from any
intentional misconduct. The Separation Benefits will be payable to Executive in
two (2) installments, less applicable taxes and withholdings, beginning with
two-thirds on the sixtieth (60th) day following the termination of Executive’s
employment with the Company and one-third on the ninetieth (90th) day following
the termination of Executive’s employment with the Company, provided that the
Company, in its sole discretion, may begin the payments earlier to the extent
permitted without causing Executive to incur additional taxes and penalties
under Section 409A. Notwithstanding the foregoing, if Executive is entitled to
receive the Separation Benefits but is determined by a court of competent
jurisdiction to have violated in any material respect any provisions of Section
10 hereof after termination of employment, the Company will be entitled to
immediately stop paying any further installments of the Separation Benefits, in
addition to any other remedies that may be available to the Company in law or at
equity.

 

- 6 -

 

 

(c) Separation Benefits upon Certain Terminations Following a Change in Control.
If the Company terminates Executive’s employment without Cause, or if Executive
resigns for Good Reason, in either case at the time of or within twenty-four
(24) months following a Change in Control (as defined below), and conditioned
upon Executive executing a Release following such termination, Executive will be
entitled to receive separation benefits (the “CIC Separation Benefits”) equal to
the greater of: (i) two times the sum of Executive’s then-current annual Base
Salary plus his target Annual Bonus, or (ii) two times the sum of (A)
Executive’s average Base Salary actually paid over the preceding two years, plus
(B) the average Annual Bonus actually paid over the preceding two years. In
addition to the foregoing benefits, all stock and options granted to Executive
shall vest as provided in Section 3(d)(iv) above. The CIC Separation Benefits
are conditioned upon Executive executing a Release within the time specified
therein, which Release is not revoked within any time period allowed for
revocation under applicable law, provided the Release shall not release the
Company, its officers, directors, agents and employees from any intentional
misconduct. The CIC Separation Benefits will be payable to Executive in two (2)
installments, less applicable taxes and withholdings, beginning with two-thirds
(2/3) of those benefits paid on the sixtieth (60th) day following the
termination of Executive’s employment with the Company and one-third (1/3) of
such benefits on the ninetieth (90th) day following the termination of
Executive’s employment with the Company, provided that the Company, in its sole
discretion, may begin the payments earlier to the extent permitted without
causing Executive to incur additional taxes and penalties under Section 409A.
Notwithstanding the foregoing, if Executive is entitled to receive the CIC
Separation Benefits but is determined by a court of competent jurisdiction to
have violated in any material respect any provisions of Section 10 hereof after
termination of employment, the Company will be entitled to immediately stop
paying any further installments of the CIC Separation Benefits, in addition to
any other remedies that may be available to the Company in law or at equity. For
purposes of this Section 6, the term “Change in Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events: (i) the acquisition by a third party person or
group of securities of the Company representing more than fifty percent (50%) of
the combined voting power of the Company’s then outstanding securities other
than by virtue of a merger, consolidation or similar transaction; (ii) a merger,
consolidation or similar transaction following which the stockholders of the
Company immediately prior thereto do not own at least fifty percent (50%) of the
combined outstanding voting power of the surviving entity (or that entity’s
parent) in such merger, consolidation or similar transaction; or (iii) the sale,
lease, exclusive license or other disposition of more than fifty percent (50%)
all of the assets of the Company.

 

(d) Parties’ Intent. Executive acknowledges and agrees that the termination of
Executive’s employment as a result of Executive’s death or Disability will not
constitute a termination without Cause triggering the rights described in
Section 6(b) or Section 6(c). Executive further acknowledges and agrees that in
no event will Executive be eligible for benefits under both Section 6(b) and
Section 6(c). If Section 6(c) applies, then Section 6(b) will be inapplicable.

 

- 7 -

 

 

(e) Application of Internal Revenue Code Section 409A. The parties intend that
this Agreement and the payments made hereunder will be exempt from, or comply
with, the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”), and this Agreement will be
interpreted and applied to the greatest extent possible in a manner that is
consistent with the requirements for avoiding taxes or penalties under Section
409A. Notwithstanding anything to the contrary set forth herein, any payments
and benefits provided under this Section 6 that constitute “deferred
compensation” within the meaning of Section 409A will not commence in connection
with Executive’s termination of employment unless and until Executive has also
incurred a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h)), unless the Company reasonably determines that
such amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A. The parties intend that each installment
of the Separation Benefits and the CIC Separation Benefits payments provided for
in this Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). For the avoidance of doubt, the parties intend that
the Separation Benefits and the CIC Separation Benefits satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A provided
under Treasury Regulation Sections 1.409A-1(b)(4) and 1.409A-1(b)(9). However,
if the Company determines that the Separation Benefits or the CIC Separation
Benefits constitute “deferred compensation” under Section 409A and Executive is,
as of the separation from service, a “specified employee” of the Company or any
successor entity thereto, as such term is defined in Section 409A, then, solely
to the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Separation Benefits or the
CIC Separation Benefits payments will be delayed until the earlier to occur of:
(i) the date that is six months and one day after Executive’s separation from
service, or (ii) the date of Executive’s death (such applicable date, the
“Specified Employee Initial Payment Date”), and the Company (or the successor
entity thereto, as applicable) will (A) pay to Executive a lump sum amount equal
to the sum of the Separation Benefits or the CIC Separation Benefits payments
that Executive would otherwise have received through the Specified Employee
Initial Payment Date if the commencement of the payment of the Separation
Benefits or the CIC Separation Benefits had not been so delayed pursuant to this
Section, and (B) commence paying the balance of the Separation Benefits or the
CIC Separation Benefits in accordance with the applicable payment schedules set
forth in this Agreement.

 

(f) No Further Obligations. Except as expressly provided above or as otherwise
required by law, the Company will have no obligations to Executive in the event
of the termination of this Agreement for any reason.

 

7. Representations of Executive. Other than with respect to Knight Therapeutics
Inc., Executive represents and warrants that Executive is not obligated or
restricted under any agreement (including any non-competition or confidentiality
agreement), judgment, decree, order or other restraint of any kind that could
impair Executive’s ability to perform the duties and obligations required
hereunder. Executive further agrees that Executive will not divulge to the
Company any confidential information and/or trade secrets belonging to others,
including Executive’s former employers, except when such disclosure is permitted
by the person to whom the obligation of confidentiality is owed. Consistent with
the foregoing, Executive will not provide to the Company any documents or copies
of documents containing such information.

 

- 8 -

 

 

8. Confidential Information.

 

(a) Executive acknowledges that the Company will give Executive access to
certain highly-sensitive, confidential, and proprietary information belonging to
the Company or its affiliates (or third parties who may have furnished such
information under obligations of confidentiality), relating to and used in the
Company’s and its affiliates’ business (collectively, “Confidential
Information”). Executive acknowledges that, unless otherwise available to the
public, Confidential Information includes, but is not limited to, the following
categories of Company related confidential or proprietary information and
material: financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, distribution, and
business development strategies; research and development projects; records
relating to any intellectual property developed by, owned by, controlled, or
maintained by the Company or its affiliates; information related to the
Company’s or its affiliates’ inventions, research, products, designs, methods,
formulae, techniques, systems, processes; customer lists; non-public information
relating to the Company’s or its affiliates’ customers, suppliers, distributors,
or investors; the specific terms of the Company’s or its affiliates’ agreements
or arrangements, whether oral or written, with any customer, supplier, vendor,
or contractor with which the Company or its affiliates may be associated from
time to time; and any and all information relating to the operation of the
Company’s or its affiliates’ business which the Company may from time to time
designate as confidential or proprietary or that Executive reasonably knows
should be, or has been, treated by the Company or its affiliates as confidential
or proprietary. Confidential Information encompasses all formats in which
information is preserved, whether electronic, print, or any other form,
including all originals, copies, notes, or other reproductions or replicas
thereof.

 

(b) Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Executive or other
violation of this Agreement; or (iii) is disclosed to Executive by a third party
under no obligation to maintain the confidentiality of the information.

 

(c) Executive acknowledges that the Confidential Information is owned or
licensed by the Company or its affiliates (or is possessed by the Company or its
affiliates with the permission of its owner); is unique, valuable, proprietary
and confidential; derives independent actual or potential commercial value from
not being generally known or available to the public; and is subject to
reasonable efforts to maintain its secrecy. Executive hereby relinquishes, and
agrees that Executive will not at any time claim, any right, title or interest
of any kind in or to any Confidential Information.

 

(d) During and after Executive’s employment with the Company, Executive will
hold in trust and confidence all Confidential Information, and will not disclose
any Confidential Information to any person or entity, except in the course of
performing duties assigned by the Company or as authorized in writing by the
Company. Executive further agrees that during and after Executive’s employment
with the Company, Executive will not use any Confidential Information for the
benefit of any third party, except in the course of performing duties assigned
by the Company or as authorized in writing by the Company.

 

(e) The restrictions in Section 8(d) above will not apply to any information the
extent that that Executive is required to disclose such information by law,
provided that the Executive (i) notifies the Company of the existence and terms
of such obligation, (ii) gives the Company a reasonable opportunity to seek a
protective or similar order to prevent or limit such disclosure, and (iii) only
discloses that information actually required to be disclosed.

 

- 9 -

 

 

(f) Nothing in this Agreement is intended to or will prohibit Executive from
communicating with any governmental authority, or making a report in good faith
and with a reasonable belief of any violations of law or regulation to a
governmental authority, or from filing, testifying or participating in a legal
proceeding relating to such violations, including making disclosures protected
or required by any whistleblower law or regulation to the Securities and
Exchange Commission, the Department of Labor, or any other appropriate
government authority charged with the enforcement of any applicable laws. In
addition, nothing in this Agreement is intended to or will limit any employee’s
right to discuss the terms, wages, and working conditions of their employment,
as protected by applicable law. Pursuant to the Defend Trade Secrets Act of
2016, an individual will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to his or her attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.

 

(g) Return of Property. Upon request during employment and immediately at the
termination of Executive’s employment, Executive will return to the Company all
Confidential Information in any form (including all copies and reproductions
thereof) and all other property whatsoever of the Company or its affiliates in
Executive’s possession or under Executive’s control. If requested by the
Company, Executive will certify in writing that all such materials have been
returned to the Company. Executive also expressly agrees that immediately upon
the termination of Executive’s employment with the Company for any reason,
Executive will cease using any secure website, computer systems, e-mail system,
or phone system or voicemail service provided by the Company for the use of its
employees.

 

9. Assignment of Inventions.

 

(a) Executive agrees that all developments or inventions (including without
limitation any and all software programs (source and object code), algorithms
and applications, concepts, designs, discoveries, improvements, processes,
techniques, know-how and data) that result from work performed by Executive for
the Company or relate to the business of the Company or its affiliates, whether
or not patentable or registrable under copyright or similar statutes or subject
to analogous protection (“Inventions”), will be the sole and exclusive property
of the Company or its nominees, and Executive will and hereby does assign to the
Company all rights in and to such Inventions upon the creation of any such
Invention, including, without limitation: (i) patents, patent applications and
patent rights throughout the world; (ii) rights associated with works of
authorship throughout the world, including copyrights, copyright applications,
copyright registrations, mask work rights, mask work applications and mask work
registrations; (iii) rights relating to the protection of trade secrets and
confidential information throughout the world; (iv) rights analogous to those
set forth herein and any other proprietary rights relating to intangible
property; and (v) divisions, continuations, renewals, reissues and extensions of
the foregoing (as applicable), now existing or hereafter filed, issued or
acquired (collectively, the “IP Rights”).

 

- 10 -

 

 

(b) For avoidance of doubt, if any Invention falls within the definition of
“work made for hire” as such term is defined in 17 U.S.C. § 101, such
Invention(s) will be considered “work made for hire” and the copyright of such
Invention(s) will be owned solely and exclusively by the Company. If any
Invention does not fall within such definition of “work made for hire” then
Executive’s right, title and interest in and to such Invention(s) will be
assigned to the Company pursuant to Section 9(a) above.

 

(c) The Company and its nominees will have the right to use and/or to apply for
statutory or common law protections for such Inventions in any and all
countries. Executive further agrees, at the Company’s expense, to: (i)
reasonably assist the Company in obtaining and from time to time enforcing such
IP Rights relating to Inventions, and (ii) execute and deliver to the Company or
its nominee upon reasonable request all such documents as the Company or its
nominee may reasonably determine are necessary or appropriate to effect the
purposes of this Section 9, including assignments of inventions. Such documents
may be necessary to: (1) vest in the Company or its nominee clear and marketable
title in and to Inventions; (2) apply for, prosecute and obtain patents,
copyrights, mask works rights and other rights and protections relating to
Inventions; or (3) enforce patents, copyrights, mask works rights and other
rights and protections relating to Inventions. Executive’s obligations pursuant
to this Section 9 will continue beyond the termination of Executive’s employment
with the Company. If the Company is unable for any reason to secure Executive’s
signature to any lawful and necessary document required to apply for or execute
any patent, trademark, copyright or other applications with respect to any
Inventions (including renewals, extensions, continuations, divisions or
continuations in part thereof), Executive hereby irrevocably designates and
appoints the Company and its then-current Chief Executive Officer as Executive’s
agent and attorney-in-fact to act for and in behalf and instead of Executive, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, trademarks, copyrights
or other rights thereon with the same legal force and effect as if executed by
Executive.

 

(d) The obligations of Executive under Section 9(a) above will not apply to any
Invention that Executive developed entirely on Executive’s own time without
using the Company’s equipment, supplies, facility or trade secret information,
except for those Inventions that (i) relate to the Company’s business or actual
or demonstrably anticipated research or development, or (ii) result from any
work performed by Executive for Company. Executive will bear the burden of proof
in establishing the applicability of this subsection to a particular
circumstance.

 

10. Restrictive Covenants.

 

(a) Purpose. Executive understands and agrees that the purpose of this Section
10 is solely to protect the Company’s legitimate business interests, including,
but not limited to its confidential and proprietary information, customer
relationships and goodwill, and the Company’s competitive advantage, and will
not unduly impair Executive’s ability or right to work or earn a living.
Therefore, Executive agrees to be subject to restrictive covenants under the
following terms.

 

- 11 -

 

 

(b) Definitions. As used in this Agreement, the following terms have the
meanings given to such terms below.

 

(i) “Business” means (A) developing, manufacturing, and selling medications for
headache, heartburn, allergy attack, ache and pain, and upset stomach in the
form of powders, including but not limited to products under the brand name
UrgentRX; (B) developing, manufacturing, and selling skincare, nail polish and
nail care products, including but not limited to products under the brand name
Hand MD; (C) developing, manufacturing, and selling herbal detox tea, including
but not limited to products under the brand name Flat Tummy Tea; (D) developing,
manufacturing, and selling supplements designed to improve concentration and
memory, including but not limited to products under the brand name Focus Factor;
and (E) the business(es) in which the Company or its affiliates was engaged at
the time of, or during the twelve (12) month period prior to, the termination of
Executive’s employment with the Company for any reason.

 

(ii) “Company Employee” means any person who is or was an employee or consultant
of the Company or its affiliates at the time of, or during the twelve (12) month
period prior to, the termination of Executive’s employment with the Company for
any reason.

 

(iii) “Customer” means any person or entity who is or was a customer or client
of the Company or its affiliates at the time of, or during the twelve (12) month
period prior to, the termination of Executive’s employment with the Company for
any reason and with whom Executive had dealings on behalf of the Company or its
affiliates in the course of Executive’s employment with the Company during such
period, or about whom Executive learned or received Confidential Information in
the course of Executive’s employment with Company during such period.

 

(iv) “Restricted Period” means the period commencing on the date of termination
of Executive’s employment with the Company for any reason and ending twelve (12)
months after such date, provided, however, that this period will not run during
any time Executive is in violation of this Section 10, it being the intent of
the parties that the Restricted Period will be extended for any period of time
in which Executive is in violation of this Section 10 so as to provide the
Company with the full benefit of the twelve-month period described herein.

 

(v) “Restricted Territory” means the United States of America, it being
understood that the Company’s Business is conducted throughout the United States
of America. To the extent that a court of competent jurisdiction determines that
the foregoing definition is too broad to be enforced in a particular situation,
then “Restricted Territory” will mean (A) each state, or similar political
subdivision within the United States in which Employee performed material
employment-related activities on behalf of the Company or its affiliates at the
time of, or during the twelve (12) month period immediately prior to the
termination of Employee’s employment with the Company for any reason, and (B)
each state or similar political subdivision within the United States in which
the Company or its affiliates engaged in Business with respect which Employee
provided material services on behalf of the Company or its affiliates at the
time of, or during the twelve (12) month period immediately prior to the
termination of Employee’s employment with the Company for any reason.

 

- 12 -

 

 

(c) Non-Competition. During Executive’s employment with the Company, Executive
will not, on Executive’s own behalf or on behalf of any other person, engage in
any business competitive with or adverse to that of the Company. In addition,
during Executive’s employment with the Company and during the Restricted Period,
Executive will not (i) engage in the Business in the Restricted Territory, nor
(ii) hold a position based in or with responsibility for all or part of the
Restricted Territory, with any person or entity engaging in the Business,
whether as employee, consultant, or otherwise, in which Executive will have
duties, or will perform or be expected to perform services for such person or
entity, that is or are the same as or substantially similar to the position held
by Executive or those duties or services actually performed by Executive for the
Company within the twelve (12) month period immediately preceding the
termination of Executive’s employment with the Company, or in which Executive
will use or disclose or be reasonably expected to use or disclose any
confidential or proprietary information of the Company for the purpose of
providing, or attempting to provide, such person or entity with a competitive
advantage with respect to the Business.

 

(d) Non-Solicitation. During Executive’s employment with the Company and during
the Restricted Period, Executive will not, directly or indirectly, on
Executive’s own behalf or on behalf of any other party:

 

(i) Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are competitive with the
Business of the Company or its affiliates;

 

(ii) Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are competitive with the
Business of the Company or its affiliates;

 

(iii) Induce, encourage, or attempt to induce or encourage any Customer to
purchase or accept products or services that are competitive with those offered
by the Company or its affiliates from any person or entity (other than the
Company or its affiliates) engaging in the Business;

 

(iv) Induce, encourage, or attempt to induce or encourage any Customer to
reduce, limit, or cancel its business with the Company or its affiliates;

 

(v) Solicit, induce, or attempt to solicit or induce any Company Employee to
terminate his or her employment or engagement with the Company or its
affiliates; or

 

(vi) Otherwise interfere with or engage in any conduct that would have the
effect of interfering with the business relationship between the Company or its
affiliates and any of their vendors, suppliers, consultants, or contractors.

 

(e) Reasonableness of Restrictions. Executive acknowledges and agrees that the
restrictive covenants in this Agreement (i) are essential elements of
Executive’s employment by the Company and are reasonable given Executive’s
access to the Company’s Confidential Information and the substantial knowledge
and goodwill Executive will acquire with respect to the Business of the Company
as a result of Executive’s employment with the Company, and the unique and
extraordinary services to be provided by Executive to the Company; (ii) are
reasonable in time, territory, and scope, and in all other respects; and (iii)
are supported by adequate consideration, including but not limited to
Executive’s employment hereunder and the compensation and benefits to be
provided to Executive by the Company.

 

- 13 -

 

 

(f) Judicial Modification. Should any part or provision of this Section 10 be
held invalid, void, or unenforceable in any court of competent jurisdiction,
such invalidity, voidness, or unenforceability will not render invalid, void, or
unenforceable any other part or provision of this Agreement. The parties further
agree that if any portion of this Section 10 is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, or other restrictions are deemed to be invalid or unreasonable in
scope, the parties intend that the Court will, to the maximum extent permitted
by law, replace the invalid or unreasonable terms with terms that are valid and
enforceable and that come closest to expressing the intention of such invalid or
unenforceable terms.

 

11. Enforcement. Executive acknowledges and agrees that the Company will suffer
irreparable harm in the event that Executive breaches any of Executive’s
obligations under Sections 8, 9, or 10 of this Agreement and that monetary
damages would be inadequate to compensate the Company for such breach.
Accordingly, Executive agrees that, in the event of a breach by Executive of any
of Executive’s obligations under Sections 8, 9, or 10 of this Agreement, the
Company will be entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief in order to prevent or to restrain
any such breach. The prevailing party in any action brought by the Company to
enforce Sections 8, 9 or 10 of this Agreement, shall be entitled to recover from
the non-prevailing party his or its attorney fees and costs incurred in
connection with any such action, including all appellate fees, arbitration fees,
expenses, and all other costs incurred.

 

12. Indemnification. To the maximum extent permitted by applicable law, the
Company shall defend, indemnify and hold harmless Executive from any and all
claims, demands, suits, actions, proceedings or other administrative matter,
fines, penalties or other matters at law or equity which arise against Executive
by reason of being an officer, director or employee of the Company, or which
relate to the acts and omissions of Executive which take place in the normal
course of the duties of Executive for the Company, or other such acts and
omissions as may be otherwise requested of Executive by the Company, provided,
however, provided that any settlement, consent to judgment, or similar action
taken by Executive without the prior written consent of the Company in respect
of any such lawsuit or other claim will not be subject to indemnification
hereunder, and provided further that the obligation of the Company to defend,
indemnify and hold Executive harmless shall not apply to any acts of willful
misconduct on the part of Executive. For purposes of this Section 12, an act
shall be treated as willful if done or not done in bad faith and without
reasonable belief that such act was in the best interests of the Company.
Notwithstanding anything to the contrary, the obligation of the Company to
defend, indemnity and hold Executive harmless pursuant to this Agreement shall
survive the termination of this Agreement and any other Agreements which may
arise between the Company and Executive in the future.

 

- 14 -

 

 

13. Miscellaneous.

 

(a) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements (whether written or oral and whether express or implied) between the
parties to the extent related to such subject matter.

 

(b) Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns and,
in the case of Executive, heirs, executors, and/or personal representatives. The
Company may freely assign or transfer this Agreement to an affiliated company or
to a successor following a merger, consolidation, sale of assets, or other
business transaction. Executive may not assign, delegate or otherwise transfer
any of Executive’s rights, interests or obligations in this Agreement without
the prior written approval of the Company.

 

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

 

(d) Notices. Any notice pursuant to this Agreement must be in writing and will
be deemed effectively given to the other party on the date it is actually
delivered by personal delivery of such notice in person or overnight, trackable
courier service (such as FedEx) to the address listed below or to such other
address as a party may designate by notice to the other party. All Notices shall
also be sent by e-mail to all parties requiring notice, but such e-mail delivery
will not constitute notice for purposes of this Agreement..

 

  If to Executive: Jeffrey Kadanoff     [On File]         If to Company: Synergy
CHC Corp.     865 Spring Street     Westbrook, ME 04092     Attention: Chief
Executive Officer     jack@synergychc.com

 

(e) Amendments and Waivers. No amendment of any provision of this Agreement will
be valid unless the amendment is in writing and signed by the Company and
Executive. No waiver of any provision of this Agreement will be valid unless the
waiver is in writing and signed by the waiving party. The failure of a party at
any time to require performance of any provision of this Agreement will not
affect such party’s rights at a later time to enforce such provision. No waiver
by a party of any breach of this Agreement will be deemed to extend to any other
breach hereunder or affect in any way any rights arising by virtue of any other
breach.

 

(f) Severability. Each provision of this Agreement is severable from every other
provision of this Agreement. Any provision of this Agreement that is determined
by any court of competent jurisdiction to be invalid or unenforceable will not
affect the validity or enforceability of any other provision. Any provision of
this Agreement held invalid or unenforceable only in part or degree will remain
in full force and effect to the extent not held invalid or unenforceable.

 

- 15 -

 

 

(g) Construction. The section headings in this Agreement are inserted for
convenience only and are not intended to affect the interpretation of this
Agreement. Unless otherwise clearly indicated by the context, any reference in
this Agreement to any “Section” refers to the corresponding Section of this
Agreement. The word “including” in this Agreement means “including without
limitation.” This Agreement will be construed as if drafted jointly by the
Company and Executive and no presumption or burden of proof will arise favoring
or disfavoring the Company or Executive by virtue of the authorship of any
provision in this Agreement. All words in this Agreement will be construed to be
of such gender or number as the circumstances require.

 

(h) Survival. The terms of Sections 5, 6, 8, 9, 10, 11, 12 and 13 will survive
the termination of this Agreement for any reason.

 

(i) Remedies Cumulative. The rights and remedies of the parties under this
Agreement are cumulative (not alternative) and in addition to all other rights
and remedies available to such parties at law, in equity, by contract or
otherwise.

 

(j) Governing Law. This Agreement will be governed by the laws of the State of
New York without giving effect to any choice or conflict of law principles of
any jurisdiction.

 

(k) Venue. The parties agree that any litigation arising out of or related to
this Agreement or Executive’s employment by Company will be brought exclusively
in any state or federal court sitting in New York County, New York. Each party
(i) consents to the personal jurisdiction of said courts, (ii) waives any venue
or inconvenient forum defense to any proceeding maintained in such courts, and
(iii) except as expressly provided above, agrees not to bring any proceeding
arising out of or relating to this Agreement or Executive’s employment by
Company in any other court.

 

(l) Tax Matters. The Executive and Company shall work in good faith and in a tax
compliant manner as it pertains to compensation, equity and other consideration
provided to Executive pursuant to this Agreement, provided that Company and
Executive will treat all such compensation, equity and other consideration in a
manner most favorable to Executive in the event Executive has optional tax
treatment among jurisdictions, and provided further that nothing herein will be
construed to require the Company to violate its obligations under any applicable
tax law, and the Company will be entitled to rely on its attorneys, accountants,
and other professional advisors, applying reasonable interpretations of
applicable tax laws in good faith, in making any determinations under this
Section 13(l). The Company will investigate the possibility that stock options
issued to Executive as described above can be issued so as to qualify for
favorable tax treatment under Canadian federal and provincial law, provided that
any efforts to achieve such end will not adversely impact tax treatment for any
current or future optionees who are U.S. taxpayers.

 

[Signature Page Immediately Follows]

 

- 16 -

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

EXECUTIVE:   COMPANY:           Synergy CHC Corp.         /s/ Jeffey Kadanoff  
By: /s/ Jack Ross Jeffrey Kadanoff     Jack Ross       Chief Executive Officer

 

 

 

 

 

 

 

 

 

Signature Page to Jeffrey Kadanoff Executive Employment Agreement 

 

 

 

 